Citation Nr: 0609580	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  He served in combat and received both the 
Purple Heart and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The veteran has PTSD with depression which is 
attributable to service.

3.  The veteran has hypertension which is attributable to 
service.

4.  The veteran has erectile dysfunction which is due to 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  PTSD with depression was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125 (2005).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

3.  Erectile dysfunction is proximately due to or the result 
of the veteran's service-connected disabilities.  38 C.F.R. § 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Because the claim 
on appeal is being granted in full, the notification and duty 
to assist provisions of the VCAA are deemed to have been 
fully satisfied.

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Also, service connection may be granted on a presumptive 
basis for hypertension with evidence of manifestation thereof 
to a minimum degree of 10 percent within one year after 
discharge.  38 C.F.R. §§ 3.307, 3.309 (2005).

Regulations specific to claims for service connection for 
PTSD require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and (3) credible supporting evidence that 
the claimed stressor occurred.  38 C.F.R. § 3.304(f) (2005).

If the evidence establishes engagement in combat against the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2005).


PTSD and Depression

Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

In this case, the veteran participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  He has alleged that his stressors 
consisted of his participation in combat, being hit by a 
mortar round, and seeing a close friend, G.F., killed by 
enemy fire.  The Board finds that the veteran's testimony and 
statements are credible and consistent with the 
circumstances, conditions, and hardships of his service.  The 
veteran served in combat and was wounded.  As previously 
noted, he was awarded the Purple Heart and the Combat 
Infantryman Badge based on his meritorious service.  The 
veteran's stressors were combat-related.  The veteran's lay 
testimony and statements are accepted in this case as 
conclusive evidence of the stressors' occurrences and no 
further development or corroborative evidence is required.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

A review of the record shows that PTSD has been diagnosed by 
competent medical evidence.  To warrant service connection 
for PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis 
must conform to 38 C.F.R. § 4.125(a), and follow the DSM-IV.  
Moreover, the diagnosis of PTSD must be based on demonstrated 
combat status or on verified stressors.  VA psychiatrists and 
a private psychologist have diagnosed the veteran as having 
PTSD due to the credible stressors.

The Board points out that the question of whether a stressor 
is sufficient to cause PTSD is a medical question which must 
be answered by a person competent to make a medical 
assessment.  The medical personnel have done so.  The Board 
will also consider if the diagnosis of PTSD conforms to 38 
C.F.R. § 4.125(a), and follows the DSM-IV.  In reviewing the 
competent medical evidence, the Board finds that the 
diagnosis does conform to the pertinent criteria. 

The veteran has a diagnosis of PTSD which is attributable to 
his combat service in Vietnam. His diagnosis conforms to 38 
C.F.R. § 4.125(a), and follows the DSM-IV.  

In addition, the VA medical evidence dated from January to 
July 2005 reflects that the veteran has features of 
depression, treated in conjunction with his PTSD.  Therefore, 
the evidence supports the claims and service connection is 
warranted for PTSD with depression.  


Hypertension

The service medical records show that the veteran blood 
pressure reading on his separation examination was 130/90, 
and that he had no heart abnormalities.  In March 1968, on 
his first post-service VA examination, the veteran's blood 
pressure reading was 130/72.  

In March 1998, private medical evidence reflects a blood 
pressure reading of 146/98.  The veteran was diagnosed as 
having borderline hypertension.  In the 2000's, the veteran 
had blood pressure readings ranging from 130/90 to 140/90.  
It was noted that the veteran was being placed on Atenol for 
treatment of his high blood pressure.  He was later placed on 
Lisinopril.  

Disabilities determined by VA to be service-connected are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

Although the diagnosis of record is borderline hypertension 
which was made in 1998, under VA regulations, the veteran has 
hypertension, as noted above.  The initial elevated blood 
pressure reading occurred during service.  Since then, the 
veteran has consistently had diastolic blood pressure of 
predominantly 90 mm. or greater.  He has been treated for his 
high blood pressure continuously with two types of 
medication.  In light of the foregoing, the Board finds that 
the evidence supports the claim and service connection is 
warranted for hypertension.  


Sexual Dysfunction

The veteran contends that he has erectile dysfunction.  He is 
competent to state that he is impotent.  Further, VA records 
dated January to July 2005 confirm that the veteran is 
impotent.  The notations thereof were made in conjunction 
with the veteran's various diagnoses of diabetes, heart 
disability, and high cholesterol.  Accordingly, the Board 
finds that the veteran has erectile dysfunction which is due 
to service-connected disabilities.  In light of the 
foregoing, the Board finds that the evidence supports the 
claim and service connection is warranted for erectile 
dysfunction.  


ORDER

Service connection for PTSD with depression is granted.

Service connection for hypertension is granted.

Service connection for sexual dysfunction is granted.



REMAND

The veteran has a claim pending for TDIU.  As indicated 
above, the Board has awarded service connection for several 
disabilities.  As such, the Board finds that the veteran 
should be afforded a new VA examination in order to determine 
if the veteran's service-connected disabilities place 
limitation on employment and preclude employment.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should determine if the veteran's 
service-connected disabilities place 
limitation on employment and preclude 
employment.  A rationale for any opinion 
expressed should be provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


